Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.  	Claims 1-20 are pending.

Terminal Disclaimer
2.	The terminal disclaimer filed on 5/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10489391 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for an examiner’s amendment was given in a telephone interview with David Cohen (reg. 76314) on 5/20/2021.


In the claims: 

	Claims 1, 11-12, 14, and 18-20 have been amended.  
Claims 2 and 15 have been cancelled.
Please replace all prior claims with the claims below.  

1.	(Currently Amended)  A computer system comprising:
one or more computer readable storage devices configured to store a plurality of computer executable instructions; and
one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions to cause the computer system to:
generate a first interactive user interface configured to allow a user to define a user interface template, wherein the first interactive user interface includes one or more input areas configured to receive user input for indicating data enrichments associated with the user interface template, wherein at least one input area of the one or more input areas is further configured to receive a reference variable link which is associated with a reference table, and wherein the reference variable link allows for automatic joining of up-to-date data from the reference table with one or more data clusters that are received by the computer system;
receive a data cluster comprising a group of raw data items, wherein each raw data item is associated with a respective one or more attributes, and wherein the group of raw data items are related based at least partly on the respective one or more attributes; and
generate a second interactive user interface to display information associated with the data cluster, wherein the second interactive user interface is generated based at least in part on the user interface template including one or more data enrichments that are applied to the data cluster via the reference table.



3	(Original)  The computer system of claim 1, wherein the plurality of computer executable instructions further cause the computer system to: 
perform an analysis on the data cluster based on a scoring strategy; and 
add the analysis to the data cluster.
4 	(Original)  The computer system of claim 1, wherein the second interactive user interface comprises a display area displaying at least a portion of the information associated with the data cluster and any associated attributes in a tabular format. 
5 	(Original)  The computer system of claim 1, wherein the second interactive user interface comprises a display area displaying a timeline of at least a portion of the data cluster organized at least in part by a time-based attribute associated with the portion of the data cluster.
6 	(Original)  The computer system of claim 1, wherein the user interface template comprises a plurality of sections, and wherein the second interactive user interface is displayed according to the plurality of sections of the user interface template.
7. 	(Original)  The computer system of claim 1, wherein the plurality of computer executable instructions further cause the computer system to: 
pack the user interface template into a data package; and 
unpack the data package to obtain the user interface template prior to generating the second interactive user interface.
8.	(Original)  The computer system of claim 1, wherein the group of raw data items is stored in one or more data tables in a database.
(Original)  The computer system of claim 8, wherein generating the second interactive user interface comprises directly accessing the one or more data tables. 
(Original)  The computer system of claim 9, wherein generating the second interactive user interface further comprises querying the raw data items stored in the one or more data tables, based at least in part upon the user interface template.
	(Currently Amended)  A computer-implemented method comprising:
generating a first interactive user interface configured to allow a user to define a user interface template, wherein the first interactive user interface includes one or more 
receiving a data cluster comprising a group of raw data items, wherein each raw data item is associated with a respective one or more attributes, and wherein the group of raw data items are related based at least partly on the respective one or more attributes; and
generating a second interactive user interface to display information associated with the data cluster, wherein the second interactive user interface is generated based at least in part on the user interface template including one or more data enrichments that are applied to the data cluster via the reference table, and wherein the second interactive user interface comprises a display area displaying a timeline of at least a portion of the data cluster organized at least in part by a time-based attribute associated with the portion of the data cluster.
 	(Currently Amended)  The computer-implemented method of claim 11, wherein the reference variable link allows for the automatic joining of up-to-date data from the reference table to received data clusters 
	(Original)  The computer-implemented method of claim 11, further comprising: 
performing an analysis on the data cluster based on a scoring strategy; and 
adding the analysis to the data cluster.
 	(Currently Amended)  The computer-implemented method of claim 11, wherein the also displays 
 	(cancelled)

 	(Original)  The computer-implemented method of claim 11, wherein the user interface template comprises a plurality of sections, and wherein the second interactive user interface is displayed according to the plurality of sections of the user interface template.
 	(Original)  The computer-implemented method of claim 11, wherein the group of raw data items is stored in one or more data tables in a database.
currently amended)  A non-transitory computer-readable medium storing a set of instructions that are executable by one or more processors to cause the one or more processors to:
generate a first interactive user interface configured to allow a user to define a user interface template, wherein the first interactive user interface includes one or more input areas configured to receive user input for indicating data enrichments associated with the user interface template, wherein at least one input area of the one or more input areas is further configured to receive a reference variable link which is associated with a reference table;
pack the user interface template into a data package; 
receive a data cluster comprising a group of raw data items, wherein each raw data item is associated with a respective one or more attributes, and wherein the group of raw data items are related based at least partly on the respective one or more attributes; 
unpack the data package to obtain the user interface template; and
after unpacking the data package, generate a second interactive user interface to display information associated with the data cluster, wherein the second interactive user interface is generated based at least in part on the user interface template including one or more data enrichments that are applied to the data cluster via the reference table.
	(Currently Amended)  The non-transitory computer-readable medium of claim 18, wherein the reference variable link allows for the automatic joining of up-to-date data from the reference table to received data clusters 
 	(Currently amended)  The non-transitory computer-readable medium of claim 18, wherein the set of instructions are further configured to cause the one or more processors to: 
perform an analysis on the data cluster based on a scoring strategy; and 
add the analysis to the data cluster.



Allowable Subject Matter
6.	Claims 1, 3-14, and 16-20 are allowed.


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/            Primary Examiner, Art Unit 2167